IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA14-1251

                                Filed: 6 October 2015

Union County, Nos. 04 CRS 56522, 05 CRS 17

STATE OF NORTH CAROLINA

              v.

JOHN JOSEPH CARVALHO, II


        Appeal by defendant from judgment entered 7 April 2014 by Judge Christopher

W. Bragg in Union County Superior Court. Heard in the Court of Appeals 1 June

2015.


        Attorney General Roy Cooper, by Assistant Attorney General Derrick C. Mertz,
        for the State.

        Appellate Defender Staples Hughes, by Assistant Appellate Defender Anne M.
        Gomez, for defendant-appellant.


        TYSON, Judge.


        John Joseph Carvalho, II (“Defendant”) appeals from judgment entered upon

jury verdicts finding him guilty of first-degree murder and of robbery with a

dangerous weapon. We find no error in Defendant’s conviction or judgment entered

thereon.

                                  I. Factual Background

        The evidence tended to show: On 28 April 2000, George N. Kastansis (“Mr.

Kastansis”) died of multiple gunshot wounds at his place of business, Avondale
                                 STATE V. CARVALHO

                                  Opinion of the Court



Grocery, located in Monroe, North Carolina. A warrant was issued for Defendant’s

arrest on 16 November 2004, over four and one-half years later, for the murder of Mr.

Kastansis. The grand jury indicted Defendant for first-degree murder and robbery

with a firearm on 3 January 2005. Defendant knew Mr. Kastansis through an illegal

gambling partnership they had run out of Avondale Grocery. The State’s theory of

guilt was that Defendant killed Mr. Kastansis, because he was preventing Defendant

from continuing his involvement in their gambling partnership, costing Defendant

“thousands of dollars.”

      On the same date, the State also charged Defendant with the murder of Robert

Long (“Mr. Long”). The grand jury indicted him for the first-degree murder of Mr.

Long on 3 January 2005. The State initially filed an intention to seek the death

penalty for both murders, but later requested that the trial court try both cases as

non-capital. The trial court ordered both cases against Defendant be tried non-

capitally on 19 December 2008.

      The State tried Defendant for the death of Mr. Long in 2009. The trial court

declared a mistrial after the jury deadlocked. The State tried Defendant for the

murder of Mr. Long a second time in 2010 and the trial court again declared a mistrial

because of a deadlocked jury.

      The State’s primary evidence against Defendant in both murders of Mr. Long

and Mr. Kastansis was the testimony of an informant, William C. Anderson



                                         -2-
                                    STATE V. CARVALHO

                                     Opinion of the Court



(“Anderson”).    Anderson was incarcerated with Defendant in 2004.           Anderson

testified that during his incarceration with Defendant, Defendant purportedly

confessed to killing both Mr. Long and Mr. Kastansis.          Anderson testified at

Defendant’s first trial for the murder of Mr. Long. At Defendant’s second trial for the

murder of Mr. Long, Anderson invoked his Fifth Amendment right against self-

incrimination and refused to testify. Anderson said he believed that if he testified he

might say something incorrectly and perjure himself.

      When Anderson testified at Defendant’s first trial for the murder of Mr. Long,

the State also entered into evidence an audiotaped conversation between Anderson

and Defendant (“the audiotape”). The audiotape did not contain an actual confession,

but rather a wide-ranging conversation, which touched on the murders of Mr. Long

and Mr. Kastansis, as well as other potentially criminal acts. The sound quality of

the audiotape was very poor and the State Bureau of Investigation (“SBI”) made

efforts to clarify the audiotape.

      After Defendant’s two mistrials for the murder of Mr. Long, the State again

sought to secure the testimony of Anderson and to improve the quality of the

audiotape. The SBI first contacted the Federal Bureau of Investigation (“FBI”) for its

assistance to clarify the audiotape on 24 March 2011. On 26 April 2011, the FBI

stated it could not clarify the audiotape due to internal policies prohibiting such

action and relinquished custody of the audiotape on 6 July 2011.             The FBI



                                            -3-
                                STATE V. CARVALHO

                                 Opinion of the Court



recommended the SBI hire the Target Forensic Services Laboratory (“Target

Forensic”). An SBI agent sent the audiotape to Target Forensic on 28 July 2011.

Target Forensic completed work on the audiotape and sent the SBI a clarified version

on 24 April 2012.

      Some portions of the audiotape remained inaudible.           Anderson made

handwritten notes transcribing the content of the conversation on a printed copy of

the transcript to supplement the inaudible portions of the audiotape.      The SBI

prepared a transcript of the conversation that occurred between Anderson and

Defendant during their incarceration.

      The conversation between Anderson and Defendant did not include a

confession to the murders of either Mr. Long or Mr. Kastansis. The conversation

contained details of the events surrounding Mr. Kastansis’s death, including the

following: (1) Defendant attended Mr. Kastansis’s funeral and blessed the body with

a “very . . . theatrical movement[;]” (2) Defendant mentioned investigators had

charged the wrong man in connection with Mr. Kastansis’s murder; (3) Defendant’s

knowledge of and involvement in an illegal poker scam that Defendant and Mr.

Kastansis ran out of Avondale Grocery; and, (4) Defendant’s comment after

investigators showed Defendant a picture of Mr. Kastansis’s children, in which

Defendant stated “he didn’t care about [Mr. Kastansis’s] kids.”

      The remainder of the conversation covered a wide range of criminal activity,



                                        -4-
                                   STATE V. CARVALHO

                                    Opinion of the Court



including stealing money, acting as hitmen, using firearms to kill, killing a “Gypsy,”

how to attain serial killer status, committing murder “with control,” and how to

dismember a body and feed it to catfish. The conversation ended soon after Defendant

suspected Anderson was wearing a wire, and said: “[I]t [sic] my life. The rest of my

life . . . you’re the only one in here I talk to . . . you’re the only one here I trust only

one I trust . . . you don’t think they know that?”

        Investigators met with Anderson on 9 December 2011 to determine his

willingness to testify at Defendant’s trial for the murder of Mr. Kastansis. Anderson

told investigators he had refused to testify in Defendant’s second trial for Mr. Long’s

murder “because of the way he was treated” by Union County, while in its custody.

Anderson was concerned for his safety because Union County held him with other

inmates, who knew he was testifying against someone in a murder trial. Anderson

agreed to testify after investigators agreed to some of his stipulations. Anderson

reiterated everything he had said during Defendant’s trial for the murder of Mr.

Long.

        The State initiated plea bargain discussions with Defendant in December

2012. The State and Defendant did not reach a plea agreement and discussions ended

on 9 April 2013. Defendant filed a motion to dismiss the charges based upon a speedy

trial violation on 3 December 2012, before the State began plea negotiations with

Defendant.



                                           -5-
                                  STATE V. CARVALHO

                                   Opinion of the Court



      In his motion, Defendant asserted he was denied his constitutional right to a

speedy trial due to the overall length of his imprisonment, as well as a lack of evidence

sufficient to obtain a conviction due to Anderson’s unwillingness to testify. Defendant

also alleged his lengthy imprisonment had “crushed” any ability to post his one

million dollar bond. Defendant stated defense counsel had “repeatedly” asked about

the State’s intentions regarding his cases, but Defendant had “received no definitive

answer.”

      The State provided the following reasons for the potential delay at the hearing

on Defendant’s motion to dismiss:

             (1) The complex nature of the cases. While factually
             separate and distinct from one another the two cases are
             intertwined in that Bill Anderson is the key witness in each
             case.

             (2) That with two separate murder charges significant
             amounts of discovery were generated.

             (3) Prior to both trials (Long and Kastansis) the State and
             defense engaged in substantial plea negotiations in an
             effort to find a resolution that was mutually satisfying to
             each Party.

             (4) The defendant was arraigned on the Long murder on
             December 16, 2008; tried in this case on September 9, 2009
             which resulted in a hung jury and a mistrial on September
             15, 2009.

             (5) The defendant was retried on the Long murder on
             March 22, 2010 which resulted in a hung jury and a
             mistrial on March 30, 2010.



                                          -6-
                                 STATE V. CARVALHO

                                  Opinion of the Court



             (6) Following the mistrial on March 30, 2010, the State
             sought to enhance the quality of the audio tape
             conversation between the defendant . . . and Bill Anderson.

             (7) The efforts to clarify the audio recording began in
             March 2011 and were completed in July 2012.

             (8) Efforts to resolve issues with Bill Anderson to secure
             his testimony in future trials.

      On 6 June 2013, the trial court held a hearing on Defendant’s motion to dismiss

and entered an order denying Defendant’s motion on 2 January 2014. In its written

order, the trial court made the following conclusions of law:

             2. The length of delay 4 years 10 months (November 16,
             2004 to September 8, 2009) and 5 years 4 months
             (November 16, 2004 to March 22, 2010) between the date
             the defendant was charged and his two trials in Richard
             Long’s murder cases and a period of 8 years 7 months
             (November 16, 2004 to June 6, 2013) between the date the
             defendant was charged and the hearing on defendant’s
             Motion to Dismiss (Speedy Trial) is sufficient enough in
             each case to trigger analysis of the speedy trial factors.

             3. The defendant . . . has failed to offer any evidence to
             establish that neglect or willfulness by the State is the
             reason for delay in each case.

             4. The State’s reasons for the delay in the trial of each
             murder case . . . are reasonable and valid justifications for
             the delay in each case.

             5. The defendant . . . until his Motion to Dismiss filed on
             December 3, 2012, never asserted his right to a speedy
             trial.

             6. The defendant . . . failed to establish that he suffered
             actual, substantial prejudice as a result of the delay in the


                                         -7-
                                 STATE V. CARVALHO

                                  Opinion of the Court



             trial of his two murder cases.

             7. The Court in its evaluation and balancing of the four
             factors enumerated in Baker v. Wingo, concludes as a
             matter of law that the defendant’s right to a speedy trial
             has not been violated.

      The State tried Defendant for the murder of Mr. Kastansis and robbery with a

firearm on 7 October 2013.      The trial court declared a mistrial after the jury

deadlocked. Six months later, Defendant was tried a second time for the murder of

Mr. Kastansis and robbery with a firearm on 1 April 2014. Defendant moved to

dismiss the charges at the close of the State’s evidence, and again at the close of all

of the evidence. The trial court denied Defendant’s motions.

      A jury found Defendant guilty of first-degree murder and robbery with a

firearm on 7 April 2014. The trial court arrested judgment on Defendant’s conviction

for robbery with a dangerous weapon and sentenced Defendant to life imprisonment

without parole on the first-degree murder conviction.

      Defendant gave notice of appeal in open court.

                                      II. Issues

      Defendant asserts three arguments on appeal: (1) that the almost nine years

between his arrest in 2004 and his trial for the murder of Mr. Kastansis in 2013

violated his constitutional right under the Sixth Amendment to the United States

Constitution and Article I, Section 8 of the North Carolina Constitution; (2) that the

trial court should have denied admission of a jailhouse audiotape and corresponding


                                         -8-
                                  STATE V. CARVALHO

                                   Opinion of the Court



transcript because of its irrelevancy and unfairly prejudicial effect; and (3) that the

trial court should have intervened in the State’s closing arguments because the State

used evidence, limited by the trial court to a narrow purpose, as substantive proof of

Defendant’s guilt.

                                         III. Analysis

                                       A. Speedy Trial

        Defendant first contends the State violated his state and federal constitutional

rights to a speedy trial because an almost nine-year delay occurred between his 2004

indictment for the murder of Mr. Kastansis and Defendant’s motion to dismiss in

2012.

                                    1. Standard of Review

        This Court applies a de novo standard of review for a constitutional issue on

appeal. See State v. Tate, 187 N.C. App. 593, 599, 653 S.E.2d 892, 897 (2007). It is a

defendant’s burden to demonstrate prejudicial and reversible error. If the appellate

court finds error, the State carries the burden to rebut by showing the error was

harmless beyond a reasonable doubt. N.C. Gen. Stat. § 15A-1443 (2013).

                                          2. Analysis

        The Supreme Court of the United States established a four-factor balancing

test to assess a potential violation of a defendant’s right to a speedy trial, as cited by

the trial court. See Barker v. Wingo, 407 U.S. 514, 530–33, 33 L. Ed. 2d 101, 115–19



                                          -9-
                                   STATE V. CARVALHO

                                       Opinion of the Court



(1972). These factors are: (1) the “[l]ength of delay;” (2) “the reason for the delay[;]”

(3) “the defendant’s assertion of his right[;]” and, (4) “prejudice to the defendant.” Id.

at 530, 33 L. Ed. 2d at 117.

       “[N]one of the four factors identified [are] either a necessary or sufficient

condition to the finding of a deprivation of the right of speedy trial. Rather, they are

related factors and must be considered together with such other circumstances as

may be relevant.” Id. at 533, 33 L. Ed. 2d at 118. While the four factors guide the

process, “these factors have no talismanic qualities; courts must still engage in a

difficult and sensitive balancing process.” Id.

       The right to a speedy trial is unique among other constitutional guarantees “in

that, among other things, deprivation of a speedy trial does not per se prejudice the

ability of the accused to defend himself[.]” State v. McKoy, 294 N.C. 134, 140, 240
S.E.2d 383, 388 (1978). “[I]t is impossible to determine precisely when the right has

been denied; . . . and dismissal of the charges is the only possible remedy for denial

of the right to a speedy trial.” Id.

                                         (a) Length of Delay

       In order to “trigger a speedy trial analysis, an accused must allege that the

interval between accusation and trial has crossed the threshold dividing ordinary

from presumptively prejudicial.” Doggett v. United States, 505 U.S. 647, 651–52,

120 L. Ed. 2d 520, 528 (1992) (internal quotation marks omitted). As time passes,



                                              - 10 -
                                 STATE V. CARVALHO

                                  Opinion of the Court



“the presumption that pretrial delay has prejudiced the accused intensifies.” Id. at

652, 120 L. Ed. 2d at 528. “Depending on the nature of the charges, the lower courts

have generally found post-accusation delay ‘presumptively prejudicial’ at least as it

approaches one year.” Id. at 652 n.1, 120 L. Ed. 2d at 528 n.1.

      Here, almost nine years elapsed between the time the State indicted Defendant

in 2004 and the time of the June 2013 hearing on his motion to dismiss. This delay

clearly passes the demarcation into presumptively prejudicial territory and triggers

the Barker analysis. See State v. Flowers, 347 N.C. 1, 27, 489 S.E.2d 391, 406 (1997)

(explaining “presumptive prejudice does not necessarily indicate a statistical

probability of prejudice; it simply marks the point at which courts deem the delay

unreasonable enough to trigger the Barker enquiry” (internal quotation marks

omitted)), cert. denied, 522 U.S. 1135, 140 L. Ed. 2d 150 (1998); see, e.g., Doggett,

505 U.S. at 652, 120 L. Ed. 2d at 528 (calling an eight-and-one-half-year-long delay

“extraordinary”).

      The almost nine-year delay, while also “extraordinary,” “is not per se

determinative of whether a speedy trial violation has occurred,” and requires careful

analysis of the remaining factors. Id. See State v. Webster, 337 N.C. 674, 678-79, 447
S.E.2d 349, 351 (1994) (deciding sixteen-month delay from arrest to trial did not

presumptively indicate a speedy trial violation had occurred, but was enough to

“trigger examination of the other factors”).



                                         - 11 -
                                 STATE V. CARVALHO

                                  Opinion of the Court



                                (b) Reason for Delay

      A defendant must demonstrate the delay stemmed from either negligence or

willfulness on the part of the State. State v. Marlow, 310 N.C. 507, 521, 313 S.E.2d
532, 541 (1984). Ordinary or reasonable delays do not create prejudice. State v.

Johnson, 275 N.C. 264, 273, 167 S.E.2d 274, 280 (1969). A speedy trial claim prevents

only those delays that were “purposeful or oppressive delays and those which the

prosecution could have avoided by reasonable effort.” Id.

      “A defendant who has himself caused the delay, or acquiesced in it, will not be

allowed to convert the guarantee, designed for his protection, into a vehicle in which

to escape justice.” Id. at 269, 167 S.E.2d at 278. Once a defendant shows a prima

facie case for negligence or willfulness, the State bears the burden of showing there

were reasonable circumstances surrounding the delay. See McKoy, 294 N.C. at 143,

240 S.E.2d at 390.

      Defendant has failed to show the delay stemmed from either negligence or

willfulness on the part of the State. Compare Webster, 337 N.C. at 679, 447 S.E.2d at

351 (finding a sixteen-month delay, where the district attorney calendared the trial

six different times, did not demonstrate negligence or willfulness), with McKoy,
294 N.C. at 141–42, 240 S.E.2d at 389 (finding delay factor in favor of defendant

because defendant presented evidence that the “failure to bring defendant to trial

during the next ten months . . . was due to the willful neglect of the prosecution and



                                         - 12 -
                                 STATE V. CARVALHO

                                  Opinion of the Court



could have been avoided by reasonable effort”). Defendant presented no evidence of

negligence or willfulness by the State in his motion to dismiss, or at the hearing on

his motion.

      Defendant merely established the timeline showing how the two murder cases

had proceeded over time. As discussed supra, the length of delay alone does not prove

the State denied Defendant a speedy trial. See Webster, 337 N.C. at 678, 447 S.E.2d

at 351. Although Defendant asserted in his motion to dismiss that defense counsel

had asked “repeatedly” for information on the progression of the cases and had

received “no definitive answer,” no other motions were filed and Defendant did not

present any evidence regarding those inquiries.

      Evidence described the timelines of all four trials and the actions the State

took to bring the two distinct murder cases to trial. The more significant elements

that contributed to the length of the proceedings were: (1) changing the trials for Mr.

Long’s and Mr. Kastansis’s murders from capital to non-capital; (2) plea discussions

between Defendant and the State; (3) clarification of the audiotape and generation of

a transcript, including seeking help from the SBI, the FBI and Target Forensic; (4)

securing the testimony of the State’s key witness, Anderson; and, (5) the

interconnectedness of the two murders. While we are concerned about the sixteen-

month delay from enhancing the audiotape previously used at Defendant’s trials for

the murder of Mr. Long, Defendant has failed to carry his burden of showing the



                                         - 13 -
                                  STATE V. CARVALHO

                                   Opinion of the Court



reasons for the delays stemmed from either negligence or willfulness on the part of

the State.

                               (c) Assertion of the Right

        Defendant’s failure to demand a speedy trial does not result in a waiver of the

speedy trial violation. See Barker, 407 U.S. at 528, 33 L. Ed. 2d at 115. While a

“[d]efendant’s failure to assert his right to a speedy trial sooner in the process does

not foreclose his speedy trial claim, [it] does weigh against his contention that he has

been denied his constitutional right to a speedy trial.” Flowers, 347 N.C. at 28, 489

S.E.2d at 407. Defendant first asserted his right to a speedy trial on 3 December

2012, some eight years after Defendant was first indicted in 2004. No evidence in the

record shows Defendant requested or moved for a speedy trial any earlier than in

2012.

                          (d) Prejudice Resulting from Delay

        Prejudice “should be assessed in the light of the interests of defendants which

the speedy trial right was designed to protect.” Barker, 407 U.S. at 532, 33 L. Ed. 2d

at 118. The identified interests the constitutional right to a speedy trial protects are:

(1) avoiding prolonged imprisonment; (2) reducing anxiety of the accused; and (3)

creating the opportunity for the accused to assert and exercise their presumption of

innocence. See id. The last of these interests is the most important aspect to the

speedy trial right, “because the inability of a defendant adequately to prepare his case



                                          - 14 -
                                 STATE V. CARVALHO

                                   Opinion of the Court



skews the fairness of the entire system.” Id.

      Defendant has not shown any affirmative proof of prejudice. He asserts only

his lengthy incarceration “crushed” any financial ability to post his one million dollar

bond. Defendant does not argue he was either unduly anxious or that his case

preparation was impaired by the delay. Compare Flowers, 347 N.C. at 29, 489 S.E.2d

at 407 (finding that defendant failed to show prejudice when he was already

incarcerated, alleviating concerns over oppressive pretrial incarceration, and any

allegation of impairment to his defense was not supported by the record), with State

v. Chaplin, 122 N.C. App. 659, 665, 471 S.E.2d 653, 657 (1996) (finding prejudice

when the defendant could no longer find his key witness).

      We have reviewed and considered each of the Barker factors. Defendant failed

to carry his burden to demonstrate a speedy trial violation. We affirm the trial court’s

ruling denying Defendant’s motion to dismiss. We hold the trial court did not err

after it determined the State did not violate Defendant’s state or federal

constitutional right to a speedy trial. Defendant’s argument is overruled.

             B. Admission of Audiotape and Corresponding Transcript

      Defendant argues the trial court erred in admitting, over his objection, portions

of the audiotape and corresponding transcript, which included a conversation

between Defendant and Anderson, while both men were incarcerated.

      Defendant challenges portions of the audiotape and transcript in which



                                          - 15 -
                                 STATE V. CARVALHO

                                  Opinion of the Court



Defendant discusses:    (1) plans to commit a future armed robbery and murder;

(2) how many killings it takes to become a serial killer; (3) becoming a hitman; (4)

committing murder “with control;” and (5) dismembering a body and feeding it to

catfish. Defendant contends the evidence was irrelevant under Rules 401 and 404(b)

and unfairly prejudicial under Rule 403, and should have been excluded.          We

disagree.

                                   1. Standard of Review

      Our Supreme Court held:

             when analyzing rulings applying Rules 404(b) and 403, we
             conduct distinct inquiries with different standards of
             review. When the trial court has made findings of fact and
             conclusions of law to support its 404(b) ruling . . . we look
             to whether the evidence supports the findings and whether
             the findings support the conclusions. We review de novo
             the legal conclusion that the evidence is, or is not, within
             the coverage of Rule 404(b). We then review the trial
             court’s Rule 403 determination for abuse of discretion.

State v. Beckelheimer, 366 N.C. 127, 130, 726 S.E.2d 156, 159 (2012).

      “A trial court may be reversed for an abuse of discretion only upon a showing

that its ruling was so arbitrary that it could not have been the result of a reasoned

decision.” State v. Hayes, 314 N.C. 460, 471, 334 S.E.2d 741, 747 (1985) (citation

omitted).

                                        2. Analysis

                                 (a) 404(b) Evidence



                                         - 16 -
                                 STATE V. CARVALHO

                                  Opinion of the Court



      “Evidence of other crimes, wrongs, or acts is not admissible to prove the

character of a person in order to show that he acted in conformity therewith.” N.C.

Gen. Stat. § 8C-1, Rule 404(b) (2013). However, evidence of a defendant’s prior

crimes, statements, actions and conduct is admissible, if relevant to any fact or issue

other than the defendant’s character. Beckelheimer, 366 N.C. at 130-31, 726 S.E.2d

at 159.

      North Carolina Rules of Evidence 404(b) is a rule of inclusion, not exclusion.

Id. at 131, 726 S.E.2d at 159. See also State v. Coffey, 326 N.C. 268, 278-79, 389
S.E.2d 48, 54 (1990).

             The rule lists numerous purposes for which evidence of
             prior acts may be admitted, including motive, opportunity,
             intent, preparation, plan, knowledge, identity, or absence
             of mistake, entrapment or accident. This list is not
             exclusive, and such evidence is admissible as long as it is
             relevant to any fact or issue [at trial] . . . .

Beckelheimer, 366 N.C. at 130, 726 S.E.2d at 159 (internal citations and quotation

marks omitted).

      Our Supreme Court has ruled Rule 404(b) is “subject to but one exception

requiring the exclusion of evidence if its only probative value is to show that the

defendant has the propensity or disposition to commit an offense of the nature of the

crime charged.” State v. Lyons, 340 N.C. 646, 668, 459 S.E.2d 770, 782 (1995)

(emphasis in original)(citation omitted).




                                         - 17 -
                                  STATE V. CARVALHO

                                   Opinion of the Court



      The trial court found the audiotape and transcript of portions of Defendant’s

conversations with Anderson served a “proper purpose,” in that “these statements are

necessary to show the full context of the confidential relationship between Mr.

Anderson and [Defendant].”

      Anderson’s credibility was crucial to the State’s case and this finding clearly

falls within the purview of admissible evidence under Rule 404(b). See State v. White,

340 N.C. 264, 285-86, 457 S.E.2d 841, 853 (1995) (holding “knowledge of the

relationship between [the witness] and defendant was necessary in order for the jury

to assess [the witness’s] credibility and determine what weight to give his

testimony”); State v. Agee, 326 N.C. 542, 548, 391 S.E.2d 171, 174 (1990) (noting

404(b) evidence is admissible if it serves to enhance the natural sequence or

development of facts).

      This evidence was properly admitted under the North Carolina Rules of

Evidence, Rule 404(b). Coffey, 326 N.C. at 278-79, 389 S.E.2d at 54 (holding Rule

404(b) is a rule of inclusion). The trial court also gave the jury a limiting instruction

regarding the purpose for which the jury could consider the evidence. The jury is

presumed to have followed these instructions. State v. Montgomery, 291 N.C. 235,

244, 229 S.E.2d 904, 909 (1976) (citation omitted) (“We assume, as our system for

administration of justice requires, that the jurors in this case were possessed of




                                          - 18 -
                                 STATE V. CARVALHO

                                   Opinion of the Court



sufficient character and intelligence to understand and comply with th[e limiting]

instruction by the court.”).

      Defendant’s conversation with Anderson was not admitted to show Defendant

had a propensity to commit crimes.           Rather, the challenged portions of the

conversation were admitted for the limited purposes to show: (1) Defendant trusted

and confided in Anderson; (2) the nature of their relationship, in that Defendant was

willing to discuss the commission of murder and robbery with Anderson; and (3)

relevant factual information to Defendant’s murder charge for which he was on trial.

The challenged portions of the conversations bolstered Anderson’s credibility as a

witness.   The trial court did not err in concluding that Rule 404(b) permitted

admission of these statements into evidence.

                               (b) Rule 403 – Unfair Prejudice

      The trial court’s admission of portions of the audiotape and transcript also did

not violate Rule 403. “Evidence which is probative of the State’s case necessarily will

have a prejudicial effect upon the defendant; the question is one of degree.” Coffey,
326 N.C. at 281, 389, S.E.2d at 56 (citation omitted). The trial court determined the

probative value of this evidence was not substantially outweighed by any prejudicial

effect the admission of this evidence would have on Defendant “based on the State’s

purpose for offering this evidence.”




                                          - 19 -
                                    STATE V. CARVALHO

                                     Opinion of the Court



      The trial court also gave a specific limiting instruction to the jury, both at the

time the audiotape was played before the jury and during the instruction to the jury.

This limiting instruction stated:

              Evidence has also been received tending to show that Bill
              Anderson and the defendant . . . engaged in conversations
              concerning the future commission of criminal acts, serial
              killing, and the dismembering of a body. This evidence was
              received solely for the purpose of showing the nature and
              context of the relationship between Bill Anderson and . . .
              [Defendant].

(emphasis supplied).

      The trial court redacted some of the transcript, balanced the factors to allow

admission of the remaining portions, and found the admission of the audiotape and

transcript was for a permissible purpose under Rule 404(b). The trial court also

specifically limited its use in its instructions to the jury. Defendant has failed to show

the trial court’s process or admission of this evidence constitutes an abuse of

discretion.

      Defendant argues any relevance of this evidence was outweighed by “danger of

unfair prejudice.” N.C. Gen. Stat. § 8C-1, Rule 403 (2013). Under the applicable

standard of review, this Court cannot substitute its own judgment for that of the trial

court. Given the importance of the credibility of Anderson’s testimony to the State’s

case, we cannot conclude the trial court was manifestly unreasonable in determining

the relevance of the redacted version of the transcript, when combined with the



                                            - 20 -
                                 STATE V. CARVALHO

                                  Opinion of the Court



limiting instruction, substantially outweighed any unfair prejudice to Defendant.

When combined with the trial court’s limiting jury instruction, the probative value

substantially outweighed any unfair prejudice to Defendant. Id. Defendant has failed

to show the admission of this evidence violated Rule 403. State v. Lanier, 165 N.C.

App. 337, 345, 598 S.E.2d 596, 602 (2004) (citation and internal quotation marks

omitted) (“In each case, the burden is on the defendant to show there was no proper

purpose for which the evidence could be admitted [under Rule 404(b)].”). Defendant’s

argument is overruled.

                                   C. Closing Arguments

      Defendant asserts the State’s closing arguments were “grossly improper,” and

warrant a new trial. We disagree.

                                   1. Standard of Review

      “The standard of review when a defendant fails to object at trial is whether the

closing argument complained of was so grossly improper that the trial court erred in

failing to intervene ex mero motu.” State v. McCollum, 177 N.C. App. 681, 685, 629
S.E.2d 859, 861-62 (2006) (citation and internal quotation marks omitted).

      “In determining whether the prosecutor’s argument was . . . grossly improper,

this Court must examine the argument in the context in which it was given and in

the light of the overall factual circumstances to which it refers.” State v. Hipps, 348
N.C. 377, 411, 501 S.E.2d 625, 645 (1998). “[T]he impropriety of the argument must



                                         - 21 -
                                  STATE V. CARVALHO

                                   Opinion of the Court



be gross indeed in order for this Court to hold that a trial judge abused his discretion

in not recognizing and correcting ex mero motu an argument which defense counsel

apparently did not believe was prejudicial when he heard it.” Id. (citation and internal

quotation marks omitted).

                                         2. Analysis

      The Supreme Court of the United States held for a new trial to be granted for

remarks made during closing arguments,

             it is not enough that the prosecutor[’s] remarks were
             undesirable or even universally condemned. The relevant
             question is whether the prosecutor[’s] comments so
             infected the trial court with unfairness as to make the
             resulting conviction a denial of due process.

Darden v. Wainwright, 477 U.S. 168, 181, 91 L. Ed. 2d 144, 157 (1986) (citations and

internal quotation marks omitted).

      The State used evidence from the audiotape and transcript throughout its

closing argument. However, the State did not mention nor discuss Defendant’s

conversations with Anderson about: (1) the commission of criminal acts in the future;

(2) serial killing; (3) being a hitman; or, (4) dismembering a body and feeding it to the

catfish. These portions of Defendant’s and Anderson’s conversation were admitted

into evidence solely for the limited purposes stated above.




                                          - 22 -
                                  STATE V. CARVALHO

                                   Opinion of the Court



      The State did not ask the jury to use the challenged evidence to convict

Defendant of the crimes for which he was on trial, nor did the State ask the jury to

use the evidence admitted in any other improper manner.

      To the extent Defendant’s remark that murder must be committed with

“control,” which occurred during his discussion of serial killers and hitmen, fell within

the scope of the trial court’s limiting instruction, we cannot conclude the State’s

references to this statement were so grossly improper that the trial court should have

intervened ex mero motu. See State v. Stokes, 357 N.C. 220, 227, 581 S.E.2d 51, 56

(2003) (prosecutor’s comments during closing argument to effect that inculpatory

statement murder defendant made to sheriff deputy, offered to impeach defendant,

should be considered as substantive testimony, was not so grossly improper that trial

court abused its discretion in failing to intervene ex mero motu; instruction given was

adequate to advise jury that defendant’s statement, which he denied making, was

being admitted for limited purpose of impeaching defendant’s truthfulness).

      Defendant failed to object to the State’s closing arguments at trial. It is

difficult, now on appeal, to credit and accept his argument that the State’s closing

argument constituted “an extreme impropriety.” State v. Anthony, 354 N.C. 372, 427,

555 S.E.2d 557, 592 (2001).

      Defendant has failed to establish any gross or plain error or impropriety in the

State’s closing arguments to warrant a new trial. The State’s closing arguments did



                                          - 23 -
                                 STATE V. CARVALHO

                                  Opinion of the Court



not “so infect[] the trial with unfairness that they rendered the conviction

fundamentally unfair.” State v. Davis, 349 N.C. 1, 23, 506 S.E.2d 455, 467 (1998)

(citation omitted), cert. denied, 526 U.S. 1161, 144 L. Ed. 2d 219 (1999).

                                       IV. Conclusion

      Defendant failed to carry his burden of showing either any negligence or

willfulness by the State caused the length of delay in his trial. Even with a troubling

and “extraordinary” almost nine-year delay, Defendant’s state and federal

constitutional right to a speedy trial were not violated. Doggett, 505 U.S. at 652, 120
L. Ed. 2d at 528.

      The challenged portions of the audiotaped conversation between Defendant

and Anderson were relevant and properly admitted into evidence under Rules 401,

403, and 404(b). Defendant has failed to demonstrate that the trial court abused its

discretion in determining the probative value of the audiotaped conversation

substantially outweighed any unfair prejudice.

      Defendant has failed to carry his burden of showing any gross or plain error or

impropriety in the State’s use of the audiotaped conversation during closing

arguments.

       Defendant received a fair trial free from prejudicial errors he preserved and

argued. We find no error in Defendant’s conviction or the judgment entered thereon.

      NO ERROR.



                                         - 24 -
                         STATE V. CARVALHO

                          Opinion of the Court



Judge GEER concurs.

Chief Judge McGEE concurs in part and dissents in part in a separate opinion.




                                 -2-
 No. COA14-1251 – State v. Carvalho


      McGEE, Chief Judge, concurring in part, dissenting in part.


      I concur in the majority’s opinion that Defendant failed to carry his burden to

demonstrate that the State violated his constitutional right to a speedy trial and that

Defendant failed to carry his burden of showing any gross or plain error or

impropriety in the State’s closing arguments. However, I respectfully dissent from

the majority’s determination that the challenged portions of the audiotape and

corresponding transcript were properly admitted as evidence under N.C. Gen. Stat.

§ 8C-1, Rule 404(b).

      As the majority recognizes, the North Carolina Supreme Court recently held

that N.C. Gen. Stat. § 8C-1, Rules 404(b) and 403 require “distinct inquiries with

different standards of review.” State v. Beckelheimer, 366 N.C. 127, 130, 726 S.E.2d
156, 159 (2012). Specifically, “[w]e review de novo the legal conclusion that the

evidence is, or is not, within the coverage of Rule 404(b). We then review the trial

court’s Rule 403 determination for abuse of discretion.” Id.

      Rule 404(b) generally is a “rule of inclusion” and “evidence of other offenses is

admissible so long as it is relevant to any fact or issue other than the character of the

accused.” State v. Coffey, 326 N.C. 268, 278, 389 S.E.2d 48, 54 (1990) (internal

quotation marks omitted). While evidence is not admissible to prove the character of

the accused, it ordinarily is admissible for purposes such as “to show motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake,

entrapment, or accident,” as well as for other purposes not enumerated in the rule.
                                   STATE V. CARVALHO

                     McGEE, C.J., concurring in part, dissenting in part



State v. Cashwell, 322 N.C. 574, 578, 369 S.E.2d 566, 568 (1988). For instance, our

Supreme Court has concluded that a defendant’s inculpatory statements to another

may be properly admitted under Rule 404(b) where such testimony is necessary to

“show a confidential relationship between th[at] witness and the defendant,” when

knowledge of such a relationship “was necessary in order for the jury to assess [the

testifying witness’s] credibility and determine what weight to give his testimony

concerning [the] defendant’s confession to th[e] crime.” State v. White, 340 N.C. 264,

285–86, 457 S.E.2d 841, 853, cert. denied, 516 U.S. 994, 133 L. Ed. 2d 436 (1995).

      In support of Defendant’s assertion that the trial court erred by admitting the

challenged portions of the audiotape and transcript in which Defendant and

Anderson discussed plans to commit a future armed robbery and murder, how many

killings it takes to become a serial killer, becoming a hitman, committing murder

“with control,” and dismembering a body and feeding it to catfish, Defendant directs

this Court’s attention to State v. Cashwell, 322 N.C. 574, 369 S.E.2d 566 (1988), and

State v. White, 340 N.C. 264, 457 S.E.2d 841 (1995).

      In Cashwell, the defendant was charged with two counts of first-degree

murder. Cashwell, 322 N.C. at 574, 369 S.E.2d at 566. While the defendant was in

jail for an unrelated charge of the attempted murder of his girlfriend, the defendant

told a fellow inmate about the charge for which he was then presently in jail and,

about a month later, made incriminating statements to the same inmate concerning



                                             2
                                   STATE V. CARVALHO

                     McGEE, C.J., concurring in part, dissenting in part



the details of the first-degree murder charges. See id. at 575–76, 369 S.E.2d at 567.

At trial, the State introduced evidence from the inmate and from a detective

corroborating the inmate’s testimony that the defendant said he was in jail for the

attempted murder of his girlfriend. See id. at 576, 369 S.E.2d at 567. The State

argued that the inmate’s testimony and the detective’s corroborating testimony about

the attempted murder charge “were competent for the purpose of showing the

relationship between [the inmate] and [the] defendant that led up to [the] defendant’s

inculpatory statements a month later” concerning the first-degree murder charges.

Id. at 577, 369 S.E.2d at 568.

      However, the Cashwell Court determined that, in accordance with the

definition of “relevant evidence” under N.C. Gen. Stat. § 8C-1, Rule 401, “the

testimony of these two witnesses that [the defendant] was in jail on a charge of

attempted murder of his girlfriend [wa]s not relevant,” because this statement by the

defendant “[did] not go to prove the existence of any fact that [wa]s of consequence in

the determination of the two charges of murder on which defendant was found guilty.”

Id. The Cashwell Court further determined that such evidence “was not relevant to

any fact or issue other than the character of the accused[,]” contrary to the

proscription of N.C. Gen. Stat. § 8C-1, Rule 404. Id. at 578, 369 S.E.2d at 568.

Because the Court concluded “[t]he challenged testimony in no way was necessary to

show the full context of [the] defendant’s confession, nor was it required in order to



                                             3
                                    STATE V. CARVALHO

                      McGEE, C.J., concurring in part, dissenting in part



show any confidential relationship between [the] defendant and [the testifying

inmate,]” id., the Court found this testimony to be “irrelevant and immaterial to the

later inculpatory statements made by [the] defendant to [the inmate about the first-

degree murder charges.]” Id. Accordingly, after determining that the admission of

such testimony constituted prejudicial error, the Cashwell Court held that the

defendant was entitled to a new trial. Id. at 580, 369 S.E.2d at 569.

       In White, the defendant was tried in 1993 for the first-degree murder of her

four-year-old stepson. White, 340 N.C. at 270–71, 457 S.E.2d at 845. After the child’s

death in 1973, which was originally determined to be accidental, the medical

examiner “extracted a large piece of a plastic laundry bag from the child’s throat,”

which “was tightly wadded up,” “came out in one piece,” and “was large enough to

cover [an adult’s] hand and three-fourths of [an adult’s] arm.”             Id. at 271–72,

457 S.E.2d at 845. Almost twenty years later, the defendant was alleged to have

conspired to kill her husband. Id. at 272, 457 S.E.2d at 846. During one of the six

meetings the defendant had with her co-conspirators to allegedly discuss her

husband’s murder, one of the co-conspirators “expressed hesitation about taking

someone’s life, and [the] defendant encouraged [him] to murder her husband” by

telling him: “‘[I]t’s not that hard to do. I had a step-child. I put a bag over it until it

stopped breathing. It was better off.’” Id.

       At the defendant’s trial in White for the murder of her stepson, the defendant



                                              4
                                   STATE V. CARVALHO

                     McGEE, C.J., concurring in part, dissenting in part



moved to exclude the evidence of her alleged involvement in her husband’s murder

on the grounds that the admission of this evidence would violate Rules 404(b)

and 403, which motion was denied. Id. at 281, 457 S.E.2d at 851. The defendant

argued that “the only probative value of this evidence was to show that she had the

propensity to commit murder and that because she had conspired to murder her

husband, she must also have murdered her stepson twenty years before.” Id. at 283,

457 S.E.2d at 852.

      However, in White, the trial court found that the evidence of the defendant’s

“involvement in the conspiracy” to murder her husband “was necessary for the

natural development of the facts and to complete the story of this murder for the jury,

in particular, to explain the context of [the] defendant’s confession to [the

co-conspirator] that she murdered her stepchild by smothering him with a plastic

bag.” Id. at 284, 457 S.E.2d at 853. Our Supreme Court agreed that the defendant’s

confession to her co-conspirator “would have been difficult to understand without the

historical details and context giving rise to the statement,” id., and determined that,

“[a]bsent evidence of [the] defendant’s relationship with [the co-conspirator], the jury

would have been unable to determine [the witness’s] credibility or what weight to

give his testimony.” Id. Thus, the Court concluded that, “[e]ven though the two

incidents were separated by nineteen years, they were inextricably intertwined, and

it would have been impossible to develop this relationship for the jury without



                                             5
                                   STATE V. CARVALHO

                     McGEE, C.J., concurring in part, dissenting in part



revealing [the] defendant’s participation in the conspiracy to murder her husband.”

Id. at 284–85, 457 S.E.2d at 853. Accordingly, the Court held that this evidence “was

not merely probative of [the] defendant’s propensity to commit murder and was

properly admitted under Rule 404(b).” Id. at 285, 457 S.E.2d at 853.

      In White, the Court distinguished Cashwell by recognizing that, in Cashwell,

in order to show a confidential relationship between the witness and the defendant,

the defendant’s “inculpatory statement to his cellmate about the attempted murder

of the defendant’s girlfriend” was “not necessary to show the context” in which the

“additional inculpatory statements to his cellmate about a different crime, a double

murder, for which he was eventually tried,” were made, because the first statement

was “irrelevant and immaterial to the subsequent inculpatory statement.” White,

340 N.C. at 285, 457 S.E.2d at 853. However, the Court determined that, in White,

“knowledge of the relationship between [the co-conspirator] and [the] defendant was

necessary in order for the jury to assess [the witness’s] credibility and determine what

weight to give his testimony concerning [the] defendant’s confession to th[e] crime.”

Id. at 285–86, 457 S.E.2d at 853. The Court further determined that the defendant’s

statement was “inextricably intertwined with the evidence of [the] defendant’s

alleged involvement in her husband’s murder and could not be meaningfully

isolated.” Id. at 286, 457 S.E.2d at 853–54. Thus, the White Court concluded that

the challenged testimony was properly admitted under Rule 404(b), and that the trial



                                             6
                                   STATE V. CARVALHO

                     McGEE, C.J., concurring in part, dissenting in part



court did not abuse its discretion under Rule 403 “by concluding that the probative

value of the interwoven evidence of [the] defendant’s confession and involvement in

her husband’s murder outweighed any prejudicial effect such evidence might have

had against her.” Id. at 286, 457 S.E.2d at 854 (emphasis added).

      In the present case, Defendant objected to portions of the transcript that dealt

with plans to commit a future armed robbery and murder, how many killings it takes

to become a serial killer, becoming a hitman, committing murder “with control,” and

dismembering a body and feeding it to catfish. As the majority recognizes, “[t]he trial

court found the audiotape and transcript of portions of Defendant’s conversations

with Anderson served a ‘proper purpose,’ in that ‘these statements [we]re necessary

to show the full context of the confidential relationship between [Anderson] and

[Defendant].’” However, I disagree with the majority’s conclusion that “this finding

clearly falls within the purview of admissible evidence under Rule 404(b).” Without

the challenged portions of the audiotape and transcript, the remaining conversation

between Defendant and Anderson would have been sufficient to demonstrate the

confidential nature of their relationship.        In the unchallenged portions of the

audiotape and transcript, Defendant and Anderson openly discussed elements

surrounding Mr. Kastansis’s death, including Defendant’s “theatrical” blessing of Mr.

Kastansis’s body, Defendant’s attempt to implicate a man who sold cigarettes at

Avondale Grocery as Mr. Kastansis’s murderer, Defendant’s knowledge and



                                             7
                                   STATE V. CARVALHO

                     McGEE, C.J., concurring in part, dissenting in part



involvement in the illegal poker scam run out of Avondale Grocery, and Defendant’s

lack of empathy towards Mr. Kastansis’s children.                 Furthermore, additional

testimony at trial established that Anderson and Defendant knew each other before

their incarceration through family connections and by Defendant’s habit of

frequenting Avondale Grocery. Thus, unlike White, the challenged portions of the

audiotape and transcript in the present case were not so “inextricably intertwined”

as to require their admission, nor were they “necessary in order for the jury to assess

[Anderson’s] credibility and determine what weight to give his testimony[.]” See

White, 340 N.C. at 285–86, 457 S.E.2d at 853.             Instead, as in Cashwell, “[t]he

challenged testimony in no way was necessary . . . in order to show any confidential

relationship between [D]efendant and [Anderson.]” See Cashwell, 322 N.C. at 578,
369 S.E.2d at 568.

      Therefore, while I agree with the majority that “Anderson’s credibility was

crucial to the State’s case,” because I believe the challenged evidence was irrelevant

and immaterial and not admitted for a proper purpose under N.C. Gen. Stat. § 8C-1,

Rule 404(b), I must respectfully dissent.




                                             8